                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

        April Dawn Breedlove,          )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:19-cv-00245-KDB
                                       )
                 vs.                   )
                                       )
            Andrew Saul,               )
             Defendant.                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 3, 2020 Order.

                                               February 3, 2020
